Case 2:17-cv-07639-SJO-KS Document 649-1 Filed 01/15/20 Page 1 of 7 Page ID
                                #:29233




        EXHIBIT 3
         FILED PUBLICLY PURSUANT TO COURT ORDER
             DATED JANUARY 2, 2020 (ECF NO. 629)
Case 2:17-cv-07639-SJO-KS Document 649-1 Filed 01/15/20 Page 2 of 7 Page ID
                                  #:29234
  JUNO THERAPEUTICS, INC.· · 30(b)(6)                           April 02, 2019
  JUNO THERAPEUTICS vs KITE PHARMA                                           1



                                                                                      08:22:55




                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
 Case 2:17-cv-07639-SJO-KS Document 649-1 Filed 01/15/20 Page 3 of 7 Page ID
                                   #:29235
   JUNO THERAPEUTICS, INC.· · 30(b)(6)                           April 02, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                         277

 1
 2   that, no.                                                                         15:38:15
 3          Q.     Since the acquisition, has Celgene                                  15:38:16
 4   or Juno entered into any license agreements                                       15:38:18
 5   involving comparable products?                                                    15:38:22
 6                 MR. WELLS:      Objection; vague, calls                             15:38:24
 7          for a legal conclusion.                                                    15:38:28
 8   BY MR. VINCENT:                                                                   15:38:28
 9          Q.     You can answer.                                                     15:38:29
10          A.     Can you re-ask the question.                                        15:38:30
11          Q.     Sure.                                                               15:38:31
12                 Since the acquisition, has Celgene                                  15:38:32
13   or Juno entered into any licensing agreements                                     15:38:34
14   involving products that you believe to be                                         15:38:38
15   comparable to CAR-T products?                                                     15:38:41
16                 MR. WELLS:      Objection; vague, calls                             15:38:43
17          for a legal conclusion, expert                                             15:38:47
18          testimony.                                                                 15:38:47
19   BY MR. VINCENT:                                                                   15:38:48
20          Q.     You can answer.                                                     15:38:48
21          A.     I'm not sure I understand "similar                                  15:38:50
22   to CAR-T products."                                                               15:38:53
23          Q.     Okay.                                                               15:38:54
24                 Well, one of the topics that you've                                 15:38:55
25   been identified for is topic number 2 and                                         15:38:58


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
                                                                              YVer1f
 Case 2:17-cv-07639-SJO-KS Document 649-1 Filed 01/15/20 Page 4 of 7 Page ID
                                   #:29236
   JUNO THERAPEUTICS, INC.· · 30(b)(6)                           April 02, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                         278

 1
 2   Celgene, which reads "The terms, negotiation                                      15:39:01
 3   of, and business rationale for any in-license                                     15:39:03
 4   or out-license of intellectual property                                           15:39:06
 5   relating to CAR-T technology or any other                                         15:39:08
 6   technology that you, Juno, or Kite contend                                        15:39:11
 7   may be comparable to the '190 patent" and I'm                                     15:39:14
 8   just asking:       Are you aware of any such                                      15:39:18
 9   license?                                                                          15:39:20
10                 MR. WELLS:      And to make the record                              15:39:20
11          clear, this is subject to our objections                                   15:39:22
12          and you're reading just from the topic.                                    15:39:24
13          Our objections included objections                                         15:39:27
14          regarding the fact that it calls for                                       15:39:29
15          expert testimony regarding what's                                          15:39:30
16          comparable and what's not.                                                 15:39:31
17                 But to the extent that you can                                      15:39:32
18          answer, I think the topic on the first                                     15:39:35
19          part says "relating to CAR-T technology"                                   15:39:37
20          which is what we designated a witness                                      15:39:40
21          for.                                                                       15:39:42
22                 MR. VINCENT:       Um-hum.                                          15:39:42
23                 MR. WELLS:      So if you want to --                                15:39:43
24                 That's my objection.                                                15:39:47
25          A.     Since the acquisition, I'm not                                      15:39:48


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
                                                                              YVer1f
 Case 2:17-cv-07639-SJO-KS Document 649-1 Filed 01/15/20 Page 5 of 7 Page ID
                                   #:29237
   JUNO THERAPEUTICS, INC.· · 30(b)(6)                           April 02, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                         279

 1
 2   aware of licensing any comparable technology.                                     15:39:50
 3   BY MR. VINCENT:                                                                   15:39:53
 4          Q.     And just to -- because of the                                       15:39:56
 5   objection, you're not aware of any licensing                                      15:39:59
 6   of any CAR-T technology since the                                                 15:40:03
 7   acquisition, correct?                                                             15:40:06
 8          A.     As a general rule, we look at                                       15:40:08
 9   in-licensing many different technologies.                  I                      15:40:11
10   think it's hard to say what CAR-T is                                              15:40:15
11   related -- what related CAR-T technologies.                                       15:40:18
12   But we have not licensed any additional CAR-T                                     15:40:20
13   products since the acquisition.                                                   15:40:24
14          Q.     Or any products that you believe                                    15:40:26
15   are comparable technology; is that correct?                                       15:40:29
16                 MR. WELLS:      Excuse me.       That calls                         15:40:33
17          for a legal conclusion, calls for expert                                   15:40:35
18          testimony regarding what is comparable.                                    15:40:37
19          The witness is designated regarding                                        15:40:39
20          CAR-T technologies and licenses related                                    15:40:41
21          thereto, and so anything else is outside                                   15:40:44
22          the scope.                                                                 15:40:46
23   BY MR. VINCENT:                                                                   15:40:46
24          Q.     Subject to the objection, do you                                    15:40:47
25   have -- are you aware of anything?                I'm just                        15:40:49


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
                                                                              YVer1f
 Case 2:17-cv-07639-SJO-KS Document 649-1 Filed 01/15/20 Page 6 of 7 Page ID
                                   #:29238
   JUNO THERAPEUTICS, INC.· · 30(b)(6)                           April 02, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                         280

 1
 2   trying to use your wording.                                                       15:40:51
 3          A.     I wouldn't add anything in addition                                 15:40:55
 4   to the response.                                                                  15:40:58
 5          Q.     When you say in the answer "since                                   15:40:59
 6   the acquisition, I'm not aware of any -- of                                       15:41:01
 7   licensing any comparable technology," that's                                      15:41:03
 8   just your lay opinion, correct?                                                   15:41:05
 9                 MR. WELLS:      Objection; scope, calls                             15:41:08
10          for a legal conclusion.                                                    15:41:10
11                 The witness is here to testify                                      15:41:11
12          regarding licenses relating to CAR-T                                       15:41:13
13          technology.       He doesn't have an                                       15:41:15
14          understanding as what is legally                                           15:41:16
15          comparable.                                                                15:41:17
16   BY MR. VINCENT:                                                                   15:41:18
17          Q.     You can answer.                                                     15:41:19
18          A.     Yeah, I don't know what you mean by                                 15:41:20
19   "comparable technologies."                                                        15:41:22
20          Q.     I'm just reading back your answer.                                  15:41:24
21   And I didn't use "legally," I'm just saying                                       15:41:26
22   you said "Since the acquisition, I'm not                                          15:41:28
23   aware of licensing any comparable                                                 15:41:30
24   technology."       I'm just trying to understand,                                 15:41:31
25   what do you mean by that?                                                         15:41:33


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
                                                                              YVer1f
 Case 2:17-cv-07639-SJO-KS Document 649-1 Filed 01/15/20 Page 7 of 7 Page ID
                                   #:29239
   JUNO THERAPEUTICS, INC.· · 30(b)(6)                           April 02, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                         298

 1
 2                   C E R T I F I C A T E
 3   STATE OF NEW YORK            )
 4                                : ss.
 5   COUNTY OF NEW YORK           )
 6
 7                 I, TAMI H. TAKAHASHI, a Notary
 8          Public within and for the State of New
 9          York, do hereby certify:
10                 That EDWARD DULAC, the witness
11          whose deposition is hereinbefore set
12          forth, was duly sworn by me and that
13          such deposition is a true record of the
14          testimony given by the witness.
15                 I further certify that I am not
16          related to any of the parties to this
17          action by blood or marriage, and that I
18          am in no way interested in the outcome
19          of this matter.
20                 IN WITNESS WHEREOF, I have hereunto
21          set my hand this 11th day of April 2019.
22
23
24                              _____________________
25                              TAMI H. TAKAHASHI


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
                                                                              YVer1f
